Citation Nr: 0206016	
Decision Date: 06/07/02    Archive Date: 06/13/02

DOCKET NO.  00-22 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an earlier effective date prior to July 
28, 1989, for a grant of service connection for a psychiatric 
disorder.

2.  Entitlement to an increased evaluation in excess of 50 
percent for a service-connected psychiatric disorder, 
diagnostically rated as generalized anxiety disorder.

3.  Entitlement to an increased evaluation in excess of 10 
percent for a service-connected gastrointestinal disorder 
(diagnostically rated as irritable colon syndrome).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

The veteran and Ms. M. S.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to May 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in April 1999 and May 
2000 by the Huntington, West Virginia Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The April 1999 RO 
decision implemented a March 1999 Board decision which 
granted the veteran's claim for service connection for a 
psychiatric disorder.  The April 1999 decision granted 
service connection and assigned a 50 percent evaluation for 
the mental disability, both awards effective on July 28, 
1989.  The May 2000 RO decision determined that the veteran 
had a chronic gastrointestinal disorder which was secondary 
to his psychiatric disorder and was thus service-connected.  
Awards of service connection and a 10 percent rating, 
effective from July 28, 1989, were assigned to the 
gastrointestinal disability.  The veteran currently appeals 
the ratings assigned to both of these aforementioned 
disabilities and also seeks an earlier effective date prior 
to July 28, 1989 for the award of service connection for the 
psychiatric disorder.

At the veteran's August 2001 travel Board hearing before the 
undersigned Board Member sitting at the RO, he presented 
statements indicating that he also sought service connection 
for a neuro-ophthalmological disability manifested by 
involuntary eyeblinking (described as "blepharospasm") 
which he claimed to be secondary to his service-connected 
psychiatric disorder.  Additionally, he had also presented 
statements which indicated that he was seeking service 
connection for an upper digestive tract disability manifested 
by esophageal reflux symptomatology.  (The veteran's service-
connected gastrointestinal disability is rated as irritable 
colon syndrome -- a disability of the lower digestive tract.)  
As these issues have not been adjudicated, they are referred 
to the RO for appropriate action.  (The RO is respectfully 
advised to consider the possible contributory relationship 
between the veteran's service-connected psychiatric disorder 
towards aggravating his upper digestive system complaints.  
In the case of Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Appeals for Veterans Claims held that 
aggravation of a nonservice-connected disability by a 
service-connected disability creates entitlement to service 
connection for the amount of disability over and above that 
existing before the aggravation.)


FINDINGS OF FACT

1.  In September 1987, the veteran filed an original claim of 
entitlement to service connection for a psychiatric 
disability; the claim was denied by the RO in a December 1987 
rating decision and he filed a Notice of Disagreement in 
January 1988 and then timely appealed the decision.  

2.  By appellate decision dated March 20, 1989, the Board 
denied the veteran's appeal of the December 1987 rating 
decision; the March 1989 Board decision is final.

3.  On July 28, 1989, the veteran applied to reopen his claim 
of entitlement to service connection for a psychiatric 
disability.  

4.  The veteran's application to reopen his claim of 
entitlement to service connection for a psychiatric 
disability was granted on the basis of his submission of new 
and material evidence by action of an August 1995 Board 
decision.

5.  In continuation of the same appeal, service connection 
for generalized anxiety disorder was granted in an March 1999 
Board decision which was thereafter implemented in an April 
1999 RO decision which assigned an effective date for the 
service connection award of July 28, 1989.

6.  For the period from July 1989 to the present, despite 
variations in the veteran's symptoms, the overall severity of 
his service-connected psychiatric condition has been of such 
severity as to render him unable to obtain and retain 
employment 

7. The veteran's irritable colon syndrome is currently 
manifested by subjective accounts of frequent bowel 
disturbance with abdominal distress manifested by diarrhea 
which are productive of moderate impairment.



CONCLUSIONS OF LAW

1.  The March 20, 1989 Board decision denying the veteran's 
original claim of entitlement to service connection for a 
psychiatric disability is final. 38 U.S.C.A. § 7104(b) (West 
1991).

2.  The criteria for the assignment of an effective date 
prior to July 28, 1989 for the grant of service connection 
for generalized anxiety disorder have not been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.1(r), 
3.400(h)(2) (2001).

3.  For the period from July 1989 to the present, the 
criteria for a 100 percent rating for service-connected 
generalized anxiety disorder have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.344, 
4.7, 4.132, Diagnostic Code 9400 (pre-November 7, 1996); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (2001).

4.  The criteria for an initial evaluation in excess of 10 
percent for service-connected irritable colon syndrome have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 7319 (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter - duty to notify/assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to its duty to assist veterans in the 
development of their claims.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Except for revisions 
pertaining to claims to reopen based on the submission of new 
and material evidence, which are not applicable in the 
instant case, the final regulations are effective November 9, 
2000, and "merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA."  See 66 Fed. 
Reg. at 45,629.    

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claims are not final and remain pending.  
The provisions of the VCAA and the implementing regulations 
are accordingly applicable.  See Holliday v. Principi, 14 
Vet. App. 280 (2001) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim].

There is sufficient evidence of record with which may make an 
informed decision based on the current record, and the 
veteran has not reported the existence of any additional 
evidence.  With regard to notice, the veteran has been 
informed in communications from the RO, such as the Statement 
of the Case, of the types of evidence which could be 
submitted by him in support of his claim.  He has been 
accorded ample opportunity to present evidence and argument 
in support of this claim.  In particular, the veteran has 
been provided with an opportunity to notify VA of the 
existence of any further information that would tend to 
substantiate his claim at his hearings.  At his August 2001 
hearing, he reported that he was scheduled for a future 
private psychiatric examination in late August 2001.  
Thereafter, in September 2001, he submitted a copy of the 
report of this examination and additional pertinent evidence 
accompanied by a signed waiver of review by the agency of 
original jurisdiction.  No other relevant evidence not 
associated with the claims files has been reported  by him.  
For these reasons, it is clear that there is no reasonable 
possibility that further assistance to the veteran would aid 
in substantiating his claims.  38 U.S.C.A. § 5103A (West 
Supp. 2001).

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran's increased 
rating claims and earlier effective date claim have been 
adjudicated by the RO under the same statutory and regulatory 
criteria which must be applied by the Board.  This includes 
discussion of the changes made in November 1996 to the rating 
schedule for evaluating psychiatric disabilities.  
Accordingly, the Board does not believe that a remand for 
readjudication is required under the VCAA or otherwise. 

Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, the Board will proceed to a decision on the 
merits.


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

(1.)  Entitlement to an earlier effective date prior to July 
28, 1989, for a grant of service connection for generalized 
anxiety disorder.

I. Factual Background

In February 1987, the veteran filed his initial claim of 
entitlement to service connection for a psychiatric disorder.  
Service medical records which were associated with the 
evidence at the time of his initial claim indicate that he 
was psychiatrically normal on enlistment examination in 
November 1972.  In July 1973, a mental hygiene clinic report 
indicated that he was "seen at clinic" on that date; this 
was the only notation made and did not present any additional 
details.  In August 1973, he was treated at the mental 
hygiene clinic for evaluation of a complaint of a pressure 
sensation on the top of his head.  On separation examination 
he was psychiatrically normal on clinical evaluation, though 
he reported on his medical history that he had depression, 
excessive worry and nervous trouble.  The medical examiner 
noted at the time of separation that the veteran "worries 
often."  He was discharged from active duty under honorable 
conditions in May 1974.  

Post-service medical evidence which was of record at the time 
included a VA treatment report dated in July 1974 which shows 
that the veteran related to his treating physician that he 
had been told during active service that he had a nervous 
condition.  The July 1974 report shows that he was prescribed 
Valium.  A May 1975 report shows complaints of numbness and 
pain in his head and that he was prescribed Valium.  Other 
post-service private and VA evidence indicates that he was 
being treated for ongoing depression as early as 1980.  

The claim for service connection for a psychiatric disorder 
was denied on the merits in a December 1987 RO decision.  The 
veteran filed a Notice of Disagreement with this decision in 
January 1988 and thereafter perfected an appeal of the 
adverse determination.  A Board decision dated March 20, 1989 
considered the aforementioned evidence and affirmed the RO's 
denial of the claim.  Correspondence notifying the veteran 
and his representative of this decision was dispatched from 
the Board that same date. 

After the March 1989 Board decision, there was no 
communication between the veteran and VA until July 6, 1989.  
On this date, the RO received a VA Form 00-3288 from the 
veteran.  The form was a request for, and consent to the 
release of information from the claimant's records.  It 
contained a request from the veteran for the release of "all 
medical records" and in the box which inquired what the 
purpose of the request was, he reported that it was "for 
pending (service connection) compensation claim."  Other 
than this statement, no specifics were provided regarding the 
disability for which compensation was sought in the pending 
claim.  Thereafter, on July 28, 1989, the veteran submitted 
an application to reopen his previously denied claim for 
service connection for a psychiatric disorder.  The history 
of the case shows that in an August 1989 decision, the RO 
determined that no new and material evidence had been 
submitted that would serve to reopen the previously denied 
claim.  The veteran appealed this determination and in the 
course of adjudicating the appeal the matter was remanded 
back and forth between the Board to the RO over the course of 
several years for evidentiary development of the issues.  
During this period, the veteran alleged that there were 
outstanding service medical records which would show that he 
had been treated for a psychiatric illness during his period 
of active duty.  To investigate this allegation, the National 
Personnel Records Center (NPRC) was contacted by VA in 
September 1990 to conduct another search for any additional 
medical records from the veteran's service which may have 
been in its possession.  In October 1990, the NPRC sent VA 
copies of the veteran's separation examination and medical 
history report, both dated in October 1973.  These were 
duplicates of service medical records which had been 
previously reviewed by the Board in its March 1989 appellate 
decision.  The NPRC indicated that these duplicates were the 
only other additional medical records of the veteran which it 
found in its search.  The RO notified the veteran of this in 
a Supplemental Statement of The Case which was dispatched to 
him in November 1990.

Finally, in an August 1995 decision, the Board concluded that 
lay witness statements from the veteran's ex-spouse and 
mother and oral testimony presented by his then-current 
spouse at a September 1991 VA Central Office hearing 
indicated onset of symptomatology which were consistent with 
a chronic psychiatric condition which occurred proximate to 
the veteran's service,  and constituted evidence which was 
new and material to the issues of entitlement to service 
connection for a psychiatric disorder.  The Board decision 
reopened the claim and remanded it to the RO for a de novo 
review on the merits.  The RO readjudicated the claim and 
denied it in a January 1997 decision and the veteran 
continued his appeal.  

A VHA medical opinion was obtained by the Board in November 
1998.  The VHA medical examiner reviewed the claims files and 
presented an objective opinion which established a nexus 
between the veteran's current depression and his period of 
military service.  According to the VHA examiner's opinion, 
he deduced that the veteran had an anxiety disorder whose 
onset began during active duty as indicated by his having 
been prescribed Valium while in service.  In a March 1999 
Board decision, service connection was granted for a 
psychiatric disorder and the claim was remanded to the RO for 
implementation of this decision.  By rating decision of April 
1999, the RO granted the veteran service connection and a 50 
percent evaluation for generalized anxiety disorder, panic 
disorder and major depression, effective from July 28, 1989, 
based on the date on which the RO determined that he had 
successfully reopened his claim.

At an August 2001 travel Board hearing, the veteran 
testified, in essence, that he had on ongoing history of 
psychiatric illness since the time of service and that his 
ability to work was impaired by his psychiatric disorder as 
earlier as 1980.  He contended that his service connection 
award for his psychiatric disorder should therefore be 
effective before July 28, 1989.  He also testified that he 
had intended to appeal the Board decision of March 1989 when 
he learned that the Board had denied his first appeal of his 
initial claim of service connection for a psychiatric 
disorder, but that his representatives failed to file a 
timely appeal on his behalf to the United States Court of 
Appeals for Veterans Claims (Court).  He contended, in 
essence, that because he now was granted service connection 
for a psychiatric disorder, this indicated that the prior RO 
and Board decisions were incorrect and that had he appealed 
the March 1989 Board decision he would have prevailed on his 
claim.  He contended that it was unfair that he should have 
lost his opportunity to appeal the March 1989 Board decision 
because of his representative's failure to pursue the matter 
at that time and therefore he should be granted an earlier 
effective date prior to July 28, 1989 for his service 
connection award in the interests of equity.    

II.  Analysis

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that a 
disability was incurred in aggravated by service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.303(a) (2001).

The effective date of a grant of service connection is based 
upon a variety of factors, including the date of claim, date 
entitlement is shown and finality of prior decisions. 

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2) (2001).

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§3.400(r).

The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. §§ 3.1(r), 3.400(q)(1)(ii) (2001).

Except when new and material evidence is added to the record, 
when a claim is disallowed by the Board of Veterans' Appeals, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7104(b) (West 1991).

The veteran is seeking an effective date earlier than July 
28, 1989 for the grant of service connection for a 
psychiatric disorder.  In particular, the veteran has 
contended at his hearing that because the medical evidence 
indicates that he had an active psychiatric illness since the 
1980's and because he filed his initial claim for service 
connection for a psychiatric disability prior to July 28, 
1989, the award of service connection for his psychiatric 
disorder should therefore be made effective before July 28, 
1989.  In the alternative, he argues that it would serve the 
interests of equity to allow him an earlier effective date as 
it was his original intention to appeal the March 20, 1989 
Board decision that denied his initial claim of service 
connection for a psychiatric disorder and that his 
representatives were at fault for not filing a timely appeal 
for him.  

The gist of the veteran's contention, in essence, is that he 
interprets the regulations as providing an effective date for 
his award of service connection for a psychiatric disorder to 
be earlier than the currently assigned date of July 28, 1989, 
because his original claim was received by VA prior to this 
date.  As will be discussed below, his contention is 
incorrect and for the Board to concede that there is a basis 
to allow an earlier effective date for service connection for 
a psychiatric disorder prior to July 28, 1989 would be in 
violation of the laws and regulations governing effective 
dates as they apply to this case.  

The record shows that the veteran filed his original claim of 
entitlement to service connection for a psychiatric disorder 
in September 1987.  The veteran's claim was denied in a 
December 1987 rating action.  The veteran initiated a timely 
appeal of the RO's denial by filing a Notice of Disagreement 
in January 1988 and the Board subsumed the prior RO rating 
decision in its March 20, 1989 appellate determination that 
service connection was not warranted for a psychiatric 
disorder.  See 38 U.S.C.A. §7104(b) (West 1991); 38 C.F.R. § 
20.1100 (2000) concerning the finality of Board decisions; 
see also 38 C.F.R. § 20.1104 (2000), ("when a determination 
of the agency of original jurisdiction is affirmed by [the 
Board], such determination is subsumed by the final appellate 
decision.").  At the time of the March 1989 Board decision, 
the law in effect regarding appeals of Board decisions was 
governed by the Veterans' Judicial Review Act (VJRA), Pub. L. 
No. 100-687, § 402, 102 Stat. 4105, 4122 (1988), which 
established that the Court (then known as the United States 
Court of Veterans Appeals) had jurisdiction to review only 
those final Board decisions to which a prior Notice of 
Disagreement was filed on or after November 18, 1988, as to 
an underlying decision of an RO or other agency of original 
jurisdiction.  As previously stated, the March 1989 Board 
decision stemmed from a Notice of Disagreement with an RO 
decision which was filed in January 1988, well prior to the 
VJRA's statutorily established start date of November 18, 
1988 for conferring Court jurisdiction over Board decisions.  
Therefore, notwithstanding the veteran's contention that he 
had intended to appeal the March 1989 Board decision, the 
Court would not have had jurisdiction over it even if a 
timely Notice of Intent to Appeal was filed.

In any case, whether the veteran did not or could not appeal 
the Board's march 1989 decision, the decision was in fact not 
appealed, and the March 1989 decision is a final decision.  
Thus, the relevant facts are not in dispute.  It is the law, 
not the evidence, which is dispositive of this issue.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The March 20, 1989 
Board decision is final as a matter of law. 38 U.S.C.A. 
§ 7104(b).  Therefore, for purposes of discussion, the 
finality of this Board decision establishes the date of March 
21, 1989, as a limit as to the earliest possible effective 
date which he may be entitled to the veteran with respect to 
his award of service connection for a psychiatric disorder.   

The effective date to be assigned where there has been a 
final disallowance followed by a reopened claim with new and 
material evidence will be the date of the new claim or the 
date entitlement arose, whichever is later.  See Lapier v. 
Brown, 5 Vet. App. 215 (1993).  The provisions of 38 C.F.R. § 
3.400(r) provide that the effective date for an award of 
service connection may be granted only from the date of a 
successful application to reopen the claim supported by new 
and material evidence, or the date entitlement arose, 
whichever is later.  In this case, the date of the veteran's 
successful application to reopen his claim of entitlement to 
service connection for a psychiatric disability was July 28, 
1989.    

The Board wishes to make it clear that the assignment of an 
effective under the circumstances presented in this case is 
governed by 38 C.F.R. § 3.400(q).  This is because the grant 
of service connection in this case occurred after the veteran 
had presented new and material evidence.  To the extent that 
the veteran contends that this case is governed by 38 C.F.R. 
§ 3.400(b), he is in error.  That section pertains the 
effective date of service connection granted pursuant to an 
initial claim.  As discussed in detail above, the veteran's 
initial claim was disallowed and thereafter subsumed and 
affirmed in a final Board decision dated in March 1989; it 
cannot now be considered in assigning an effective date for 
service connection.

The veteran appears to rely on the fact that he has had a 
psychiatric illness during and since service.  This may be 
true, but as indicated above the regulation specifies the 
reason for the assignment of effective dates, which is 
generally based on the date a claim was filed.  The 
assignment of the effective date in this case is governed by 
that regulation, and is based on the July 28, 1989, filing 
date of the successfully reopened claim.  The date of onset 
and/or the length of the veteran's illness are not a basis 
for the assignment of the effective date under the 
circumstances presented here. 

The applicable statutory and regulatory provisions require 
that VA look to all communications from a claimant which may 
be interpreted as applications or claims, either formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a) (2001); see also Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  An informal claim must identify the 
benefit sought. 38 C.F.R. § 3.155(a) (2001).

In this case, there appears to have been no communication 
from the veteran to VA which can be interpreted as an 
application to reopen his claim for service connection for a 
psychiatric disability after the final Board decision of 
March 20, 1989, but before the July 28, 1989 claim to reopen.  
The VA Form 00-3288 that was received by the RO on July 6, 
1989, only contains statements to the effect that the veteran 
desired to have copies of his medical records for an 
unspecified pending service connection claim.  Without any 
additional detail, the Board cannot liberally construe the VA 
Form 00-3288 to have been the veteran's application to reopen 
his claim for service connection for a psychiatric disorder.  

In September 2001, the veteran's representative submitted 
correspondence to the RO in which he contended that during 
the course of adjudicating the veteran's original claim of 
service connection for a psychiatric disorder, VA had failed 
to obtain service medical records which the veteran had 
specifically identified as being conclusive in establishing 
onset of his chronic psychiatric disorder in service.  The 
veteran's representative presented the elaborate argument 
that this failure of VA resulted in  prejudice of the Board 
against the veteran's appeal in 1989 and was in violation of 
the holding of the United States Court of Appeals for the 
Federal Circuit (hereinafter Federal Circuit) in the case of 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), such that the 
March 1989 Board decision should be vacated.  In Hayre, the 
Federal Circuit held that there is a grave breach of the duty 
to assist when VA fails to obtain pertinent service medical 
records specifically requested by the claimant and fails to 
provide him with notice explaining the deficiency.  The 
Federal Court in Hayre held that RO and Board decisions may 
be rendered non-final for purposes of direct appeal in cases 
of "grave procedural error."  The United States Court of 
Appeals for Veterans Claims further discussed the 
significance of service medical records in the case of Hurd 
v. West, 13 Vet. App. 449 (2000), stating that such records 
are irreplaceable, in the hands of the government and are 
vital to most claims and without them, claimants generally 
have no other means to prove that a disability was incurred 
during military service.

As stated above, the veteran's representative contends that 
there were pertinent medical reports from his period of 
service which would have provided a direct nexus between his 
psychiatric disorder and service and that VA's failure to 
obtain these specifically identified reports constituted a 
violation of the Hayre case and thus the final Board decision 
of March 1989 should be vacated.  This argument presumes that 
such outcome-determinative service medical records had in 
fact existed, that they could not be obtained for review and 
are presumed to have been lost and that the RO failed to 
undertake adequate efforts to obtain them and give the 
veteran notice explaining the deficiency.  However, a review 
of the claims file indicates that adequate efforts were made 
by VA to obtain all of the veteran's service medical records 
during the development of his original claim for service 
connection for a psychiatric disorder and that there is no 
indication that there are any service medical records which 
are missing or lost other than the veteran's unsubstantiated 
allegations to that effect.  Following the July 28, 1989 
reopening of the veteran's claim, the NPRC was contacted by 
VA in September 1990 to conduct another search for any 
additional medical records from the veteran's service.  In 
October 1990, the NPRC sent VA copies of the veteran's 
separation examination and medical history report, both dated 
in October 1973.  However, these were duplicates of service 
medical records which had been previously reviewed by the 
Board in its March 1989 appellate decision and were not new, 
hitherto unreviewed evidence which conclusively established a 
nexus between the veteran's psychiatric disorder and his 
period of active duty.  The NPRC indicated that these 
duplicates were the only medical records found in its search.  
The RO notified the veteran of this in a Supplemental 
Statement of The Case dated in November 1990.  The Board 
therefore concludes that a thorough attempt to locate and 
obtain all of the veteran's service medical records has been 
undertaken and that the veteran was kept abreast via 
correspondence of these attempts and was invited to provide 
further information to assist the RO in its search.  The duty 
to assist the veteran and to give notice of the status of the 
search for his allegedly missing service medical records has 
been adequately discharged, pursuant to Hayre, and thus the 
veteran's contention that a Hayre violation had occurred is 
without merit.  There is no basis to vacate the final Board 
decision of March 20, 1989.  

Under the applicable regulations discussed above, July 28, 
1989, the date of receipt of the veteran's successful 
application to reopen the claim of service connection for a 
psychiatric disorder, is the properly assigned effective date 
for the service connection award.  An effective date prior to 
that date is denied.
   

(2.)  Entitlement to an increased evaluation in excess of 50 
percent for service-connected generalized anxiety disorder.

I.  Factual Background

This case is based on an appeal of an April 1999 RO decision 
which had implemented a favorable Board decision and made the 
initial grant of service connection for generalized anxiety 
disorder effective from July 28, 1989; as previously 
discussed, this is the established date on which the veteran 
filed his successful application to reopen his claim for 
service connection for this specific disability.  
Consideration must therefore be given regarding whether the 
case warrants the assignment of separate ratings for his 
service-connected psychiatric disability for separate periods 
of time, from July 28, 1989, to the present, based on the 
facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In September 6, 1989, the veteran has admitted for VA 
inpatient treatment for panic attacks.  He complained of 
having panic episodes which lasted for several days and 
characterized by a fear of the unknown, an urge to run and a 
fear of enclosed areas.  On mental status examination he was 
neat in appearance, cooperative, polite and attentive.  There 
was logical progression in his association of ideas and there 
was no inappropriateness or discrepancies.  There was no 
suicidal ideation, delusional thought or hallucinations and 
he was well oriented to time, place and person without any 
memory impairment for past and recent events.  He gave a good 
account of himself and his judgment was not impaired.  The 
diagnosis was panic disorder and he was assessed as having 
poor social functioning.  He was prescribed Valium.  He was 
discharged on September 12, 1989.

An October 1989 private medical treatment report shows that 
the veteran was treated for low back complaints with related 
pain radiation in his right leg.  Incidental to this 
treatment, the physician reported that on mental status 
examination the veteran was alert, oriented, related well 
with the physician, and displayed no evidence of impaired 
judgment, memory or bizarre behavior.  However, the examiner 
acknowledged that the veteran's medical history shows that he 
had panic disorder, a histrionic personality disorder and 
severe psychosocial stressors and therefore he would be 
totally disabled from obtaining any substantial gainful 
employment within the meaning of the Social Security Act.  

On November 14, 1989, the veteran underwent a private 
psychological assessment and psychiatric examination at 
Appalachian Psychiatric Services.  The psychological 
assessment report shows that he complained of a nine-year 
history of nervous problems with a significant worsening of 
his symptoms in the past year to the point that he was unable 
to work.  His nervous symptoms were characterized by panic 
attacks, irritability, anxiety and obsessive preoccupation.  
He reported that he was unable to function without using 
Valium.  He experienced fleeting suicidal thoughts but denied 
making any attempts to kill himself.  He had difficulty being 
around other people and was frightened of enclosed spaces.  
His sleep was disturbed and he had poor appetite.  He gave a 
history of peptic ulcer disease and a back injury in 1986 due 
to an accidental fall with residuals chronic low back pain.  
His work history was a truck driver for three months, a coal 
miner for about four years, an insurance salesman for about 4 
1/2 years and a store manager for four years.

Mental status examination report in November 1989 shows that 
the veteran was appropriately dressed and groomed and 
oriented on all spheres with no evidence of hallucinations or 
delusions.  He was tense, anxious and depressed and his 
attention and concentration abilities were impaired.  Slight 
impairment of his memory and recall for recent events were 
observed.  His fund of knowledge was appropriate for his 
educational level and background.  There was no looseness of 
associations, flight of ideations or push of speech observed.  
He denied any active suicidal ideations or plans.  The 
diagnosis was generalized anxiety disorder, moderately 
severe.  His highest level of adaptive functioning in the 
past year was characterized as poor.  In his commentary, the 
psychiatrist stated that the extent of the veteran's anxiety 
appeared to be significant and difficult to adjust.  A 
combination of his physical and psychiatric disabilities 
prevented him from being gainfully employed.  In the 
examiner's opinion, the veteran was unable to handle 
rehabilitation at that time.  

The November 1989 psychologist's assessment shows that the 
veteran reported having decreased interest in the hobbies and 
activities that he used to engage in to relax.  Testing 
revealed that he had emotional distress and a sense of 
worthless.  He was moderately depressed with observable 
pessimism, worrying, strong feelings of inadequacy and 
significant narrowing of interests.  The psychologist 
characterized the veteran's depression as being serious.  He 
was chronically tense, anxious and he worried obsessively.  
The psychologist believed that he would react to small 
problems in an extreme manner and have problems with 
concentration and making decisions.  He tended to relate 
poorly with others.  

VA inpatient reports show that the veteran was admitted for a 
Mental Health Intake on May 7, 1990 and was treated until May 
10, 1990, for complaints of depression. At the time of 
treatment, he reported that he and his second wife were 
getting along well.  He reported that he worked his last job 
as a store manager and had been unemployed since 1988 because 
of his nervous condition.  He reported that he injured his 
back in a fall in 1986 and that he injured his neck in an 
motor vehicle accident in 1988.  Mental status examination 
shows that he was neat in appearance and endeavored to be 
cooperative, attentive and polite.  His association of ideas 
followed a logical progression and he did not have any 
suicidal ideation, hallucinations or delusional thoughts.  He 
was oriented as to time, place and person and had no 
impairment of his memory for past or recent events.  He had 
insight into his condition and his judgment was unimpaired.  
The diagnosis was generalized anxiety disorder with poor 
adaptive functioning and he was prescribed Valium.

According to oral testimony presented in May 1990 at a 
hearing before an RO hearing officer, the veteran reported, 
in pertinent part, that there was a time when he was able to 
enjoy the company of others and to work and interact 
effectively with other people.  However, his problems had 
become worse in recent years and he was now socially 
withdrawn and reclusive and no longer liked being around 
others.  He avoided crowds.  He stated that he experienced 
frequent panic and anxiety attacks and that he obsessively 
worried about his health and how to provide for his family.  
There were no specific stimuli that he could identify that 
would precipitate an anxiety attack and he reported that 
there was no way of knowing when or where the next attack 
would strike.  The frequency of the attacks was unpredictable 
and there was no pattern or regularity to them.  He admitted 
that he was very dependent on using Valium to help him cope 
with his psychiatric problems.  He stated that he was tense, 
irritable and experienced sleeping problems and only rarely 
was able to sleep a full eight hours.  According to his 
testimony, he was receiving regular counseling therapy but 
not inpatient treatment.  He related that three years earlier 
VA wanted to admit him for psychiatric hospitalization but 
had such severe claustrophobia that he was afraid to be in an 
enclosed hospital room and so he refused to receive inpatient 
treatment.  The veteran's spouse offered oral testimony which 
was congruent with his statements regarding his psychiatric 
symptoms and stated that the veteran received outpatient 
counseling at least once per month.  She also reported that 
he used the telephone often and that this was his preferred 
means of communicating with his limited number of friends, 
family members and relatives rather than to meet them 
personally.

In written statements dated in July 1990 and August 1990, the 
Chief Physician of the VA Behavioral Science Facility at the 
Beckley, West Virginia VA Medical Center, wrote that the 
veteran was receiving psychiatric treatment for generalized 
anxiety disorder which made it very stressful for him to look 
after his three young children (aged 4, 6 and 7 at the time) 
and that his spouse not only had the burden of caring for 
their three children but also for the veteran himself.  The 
physician described him as being "rather sick" and required 
the presence of his wife at home with him.  

A private treatment report dated December 31, 1990 shows that 
the veteran was treated for orthopedic complaints which he 
related to an injury which he sustained on October 20, 1990 
after he was hit and spun around while he was playing 
football.

VA outpatient treatment reports dated from November 1989 to 
September 1992 show that the veteran underwent semi-regular 
monthly counseling for depression and anxiety.  

A private hospitalization report shows that the veteran was 
admitted for inpatient psychiatric treatment at Beckley, West 
Virginia ARH Hospital on August 13, 1991 for severe 
depression and panic anxiety disorder.  He stated at the time 
of admission that he felt his symptoms had become 
significantly worse in the past year to the point that he was 
having suicidal ideation.  He reported that he was receiving 
outpatient treatment at VA but that this was not helping him.  
He felt extremely tense and anxious and was having recurrent 
panic attacks accompanied by palpitations, hyperventilation 
and a sensation that he was smothering.  He did not like 
enclosed spaces, public places or noise.  He could not stand 
to be by himself but also did not like being with others.  He 
was so dependent upon his spouse that it was taking a 
personal toll on her and on their relationship as well.  
 
Mental status examination on admission shows that the veteran 
was extremely tense and anxious, edgy, depressed, easily 
tearful and upset.  He was oriented on all spheres and there 
was no evidence of hallucinations or delusions.  He had 
impaired attention and concentration abilities with 
associated non-organic impairment of his memory and recall 
for recent events.  There was no evidence of any looseness of 
association, flight of ideation or push of speech.  He had 
indicated suicidal ideation and denied having any active 
plans to kill himself.  The diagnosis on admission was major 
affective illness (depression) and panic anxiety disorder.  
After 10 days of hospitalization with a treatment course of 
psychotropic medication (Xanax) and counseling, the veteran 
was discharged from the hospital on August 23, 1991 with 
diagnoses of major affective illness (depression), recurrent, 
and panic anxiety disorder.

At a September 1991 VA Central Office hearing the veteran 
testified, in pertinent part, that he had been declared by 
the Social Security Administration (SSA) to be disabled for 
SSA purposes.  He reported that he experienced panic attacks 
and was socially isolated due to his chronic psychiatric 
disorder. He did not believe that he would have been able to 
work an indoor desk job because of his nervous condition.  He 
also reported that he drove a car on occasion but not very 
often.  He indicated that he prayed often and attended his 
church but he would have to leave the church whenever he 
suffered a panic attack.  His unease with people prevented 
him from participating in church groups and social outings.

In October 1991, the veteran underwent a private 
psychological assessment and psychiatric examination at 
Appalachian Psychiatric Services.  The report of the 
psychiatric examination on October 21, 1991 shows that he 
complained of becoming progressively more depressed, with 
marked feelings of hopelessness and helplessness.  His 
reported symptoms were disturbed sleep, difficulty 
concentrating, forgetfulness, excessive worry, crying 
outbursts, and being prone to becoming easily agitated and 
angry.  He felt scared most of the time.  He indicated that 
he was able to maintain his own personal hygiene but only 
with effort.  He spent his days sitting at home with the 
curtains drawn and he had no interest in being involved with 
anything.  He did not desire visitors and it was hard for him 
to be interested in television or radio programs.  He 
disliked walking outdoors and was generally distrustful and 
suspicious of other people and felt that they were looking 
down on him.  

Mental status examination report in October 1991 shows that 
the veteran was appropriately dressed and groomed and 
oriented on all spheres with no evidence of hallucinations or 
delusions.  He was tense, anxious and depressed and his 
attention and concentration abilities were impaired.   His 
memory and recall for recent events was slightly impaired due 
to impaired concentration and not to any organic mental 
illness.  There was no looseness of associations, flight of 
ideations or push of speech observed.  He denied any active 
suicidal ideations or plans.  The diagnosis was major 
affective illness (depression) and panic anxiety disorder.  
His highest level of adaptive functioning in the past year 
was characterized as poor.  In his commentary, the 
psychiatrist stated that the veteran had problems with 
recurrent depression which was moderate to moderately severe.  
His physical appeared to be significant and caused him to 
become more depressed, anxious and upset.  He was deemed 
competent to handle his own affairs. 

A psychologist's assessment dated October 10, 1991 shows that 
the veteran could not drive because of his anxiety disorder.  
His verbalizations were goal directed and organized.  He was 
alert and oriented and his mood and affect were anxious.  
There was no evidence of mental confusion, hallucinations or 
delusions.  His judgment and reasoning abilities were poor 
and his thought processes were primarily concrete.  He 
exhibited problems with concentration but was able to 
understand and follow instructions.  During his interview he 
reported that he wanted to be isolated from even his family 
and that his psychiatric problems were eroding his marriage 
and was causing his wife to seek counseling as well.  He 
reported that his mind appeared to be working ceaselessly and 
made him unable to relax.  He reported having no interest in 
sex and loss of interest in activities which he used to do 
for recreation.  He remained shut in his home and went out to 
go to church only one Sunday every other month or two and 
would occasionally accompany his wife on shopping trips.  He 
was very dependent on his wife and was unable to participate 
in the housework or chores.  Objective testing revealed 
outstanding weakness in his ability to concentrate and 
perform routine repetitive tasks.  There were indications 
that he exaggerated the severity of his problems on his 
personality inventory tests and therefore the results of the 
testing was deemed to be of questionable validity.  The 
summary was that the veteran did not have an organic brain 
dysfunction and that his diagnosis was panic anxiety disorder 
and mixed personality disorder.

An SSA decision dated in December 1991 shows that the SSA 
determined that the veteran (who was 36 years old at the 
time) was disabled as of September 1988 due to a histrionic 
personality disorder, mixed personality disorder, generalized 
anxiety disorder with panic attacks, borderline intellect, 
history of prescription drug abuse (in remission), major 
affective illness (depression), panic anxiety disorder, 
paranoid schizophrenia, schizoid personality disorder, 
organic brain syndrome, stomach and digestive problems, 
chronic low back pain and carpal tunnel syndrome of the right 
hand.  The SSA adjudicator determined that the veteran 
possessed the exertional capacity to perform medium work 
despite his physical impairments, but his psychiatric 
impairments were so numerous and severe that they precluded 
him from effectively performing his past relevant work or any 
other gainful activity requiring the sort of interaction with 
other people and exposure to stress that was inherent in the 
circumstances of the workplace.  The SSA administrative law 
judge concluded that the veteran was unable to make a 
vocational adjustment to other work and was disabled within 
the meaning of the Social Security Act.  

Private counseling reports dated in June and July 1992 show 
that the veteran was despondent and upset over an incident 
which reportedly occurred in April 1992, in which he had an 
encounter with enforcement officers of the Department of 
Natural Resources while hunting.  The reports indicated that 
he was distressed because he felt he had been treated 
unfairly by the officers. Though details of the incident were 
not shown in the records, it was evident that he was very 
agitated by it.

In a brief statement dated August 31, 1992, the Chief of the 
Behavioral Science Facility of the Berkley, West Virginia VA 
Medical Center reported that the veteran was a regular 
patient for generalized anxiety disorder and that he was 
nervous and depressed.  According to the VA physician's 
statement, the veteran was unable to cope with daily problems 
as everything appeared to overwhelm him and he was unable to 
hold a job because of the stress involved.  In the 
physician's opinion, the veteran was totally incapacitated.

The report of a VA Social Survey which was conducted on March 
3, 1993, shows that the veteran was 38 years old at the time 
and married with three children who were all under the age of 
10.  He reported that he worked from 1976 to 1980 as a coal 
miner but was suspended because of his nervous condition.  
From 1982 to 1986 he was employed by an insurance company.  
From 1987 to 1988 he worked as a salesman for his brother's 
business.  He was awarded SSA benefits for disability due to 
his nervous condition and back and stomach problems.  He 
described his psychiatric symptoms as consisting of paranoid 
feelings, anxiety attacks and depression.  He reported that 
he had a separate apartment from his family which he used to 
get away from them and from having to interact with other 
people when his psychiatric symptoms became too overwhelming.  
He sometimes stayed for up to two weeks at a time in this 
apartment.  Three lay witness who knew the veteran reported 
that when he worked he sometimes became disoriented at his 
job and displayed nervous, erratic behavior, severe mood 
changes and bouts of deep depression.  Insignificant things 
seemed to trigger his mood swings and he seemed unable to 
handle the stress of his job.  He was also socially withdrawn 
and isolated.  They believed that his condition was worsening 
over time.  The VA clinical social worker who interviewed the 
veteran concluded that it was evident that he was struggling 
with serious psychiatric and emotional problems which 
affected his level of daily functioning entirely.

A VHA opinion dated in November 1998 is significant for 
showing that the veteran's psychiatric diagnoses were 
generalized anxiety disorder, panic disorder without 
agoraphobia and major depressive disorder, recurrent, 
moderate in severity, which were linked to his period of 
military service.  Additionally, the VHA physician determined 
that the veteran's symptoms have rarely, if ever, been of 
sufficient severity to represent the loss or distortion of 
contact with reality necessary to justify the diagnosis of a 
psychosis.

VA medical reports dated from January 1997 to July 1999 show 
that the veteran was treated during this period for 
complaints relating to his psychiatric disability.  He was 
prescribed Valium and Zoloft.  He complained of occasional 
depression with nervousness, feelings of frustration, 
depression, loss of energy and panic attacks.  He displayed 
proper hygiene and was polite and cooperative with his 
treating physicians.  There was no psychomotor agitation, 
retardation or startle response.  His speech was relevant, 
spontaneous and goal-directed.  His mood was dysphoric and 
his affect was appropriate.  His sensorium was clear and 
there was no evidence of hallucinations, delusional thinking, 
suicidal ideation or assaultive ideas.  His Global Assessment 
of Functioning (GAF) scores for this time period ranged from 
as low as 60 to as high as 70.  

Significantly, during the above time period a treatment 
report dated in November 1997 shows that the veteran was 
unemployed and actively seeking service-connected status for 
his complaints of anxiety and paranoia and was described by 
the psychiatric examiner as "(a) pleasant man, who has 
settled into a disabled lifestyle.  He. . . is convinced he 
is unable to work because he is symptomatic.  It might be 
helpful for him to learn that avoidance increases disability, 
in other words desensitization requires exposure."  Of note 
is that the veteran reported that he had recently won first 
place in a recent archery contest and apparently participated 
in such recreational activity when tolerated.

A treatment report dated February 11, 1998, shows that the 
veteran was involved with his daughter's softball team and 
was able to go out and socialize with other people.  He did 
not feel depressed or tired and did not have any recent panic 
attacks at the time.  His mood was cheerful on examination.

A VA outpatient treatment report dated May 19, 1998, shows 
that the veteran was coaching children on a softball team and 
was polite, cheerful and cooperative on examination.  A 
report dated February 10, 1999, shows that his GAF score was 
70 and that he declined counseling for frustration management 
because he felt that he was doing alright and was involved 
with his daughter by managing her softball team and helping 
to raise funds for her team.  

At a VA psychiatric examination conducted on December 9, 
1999, the veteran reported that he was able to attend to his 
personal hygiene and while he may have displayed a 
superficial air of congeniality he had considerable 
difficulty controlling his nerves.  He attempted to keep 
himself busy during the daytime hours but felt tired and run 
down.  He stated that he lost interest in pursuing his old 
hobbies such as hunting and he also had lost interest in sex.  
He felt easily frustrated.  His complaints were feelings of 
nervousness and anxiety with recurrent panic attacks.  When 
he tried to go shopping he found that he had to escape from 
the situation.  He stated that his concentration and memory 
were impaired.  He experienced feelings of hopelessness and 
helplessness with fleeting suicidal thoughts but no actual 
plans.  He avoided people and was socially isolated.  He 
denied having any hallucinations of delusional thoughts.  

On mental status examination he was casually dressed and 
groomed and was generally pleasant and cooperative, with 
appropriate conversational flow and content.  He was oriented 
on all spheres and there was no evidence of thought disorder, 
delusional thinking, hallucinations, looseness of 
associations, flight of ideas or pressured speech.  His 
attention and concentration were impaired and his memory and 
recall abilities were slightly impaired.  His judgment was 
intact.  He denied being actively suicidal or homicidal.  The 
diagnosis was chronic and recurrent generalized anxiety 
disorder and his GAF score was 50.  He was competent to 
handle his own affairs.  In his commentary, the VA examiner 
stated that his overall prognosis for the veteran was 
guarded. 

A VA clinical progress report dated January 24, 2000 shows 
that the veteran was last seen for treatment of his 
psychiatric disability six months earlier.  According to the 
veteran, he was doing marginally fair in coping with his 
mental illness.  His anxiety level was under control but he 
still experienced occasional panic symptoms and anxiety, 
especially when his physical pain from his musculoskeletal 
disabilities flared up.  He occasionally exceeded his normal 
prescribed dose of Valium to treat his symptoms but did not 
use it during those periods when he was feeling fine.  He 
reported that he received good results from Zoloft towards 
alleviating his depression and panic symptoms.  On mental 
status examination he was fairly dressed and groomed and was 
calm and cooperative with the examiner.  His speech was 
spontaneous and relevant and his mood was euthymic with 
appropriate affect.  There was no evidence of thought 
disorder, delusions or hallucinations and his cognition was 
grossly intact.  The diagnosis was recurrent depression and 
his GAF score was 70.  (The examiner remarked that the GAF 
score assigned was for clinical purposes only and did not 
reflect the veteran's employability.)

The report of a March 30, 2000 VA psychiatric examination 
shows that the veteran complained of having no energy or 
motivation to do anything.  He felt nervous and anxious and 
experienced panic episodes with palpitations, 
hyperventilation and feelings of being smothered.  He was 
able to attend to his own personal hygiene.  He tried to 
adjust his life depending upon how he was feeling at the 
time.  He spent his days watching television and attended 
church services once per month.  He enjoyed hunting and 
fishing but did not participate in these activities very 
often anymore.  At the time of the examination he reported 
feelings of anhedonia and a loss of interest in sex.  He 
reported having suicidal ideation but denied that he was 
currently suicidal or homicidal.  He stated that he was 
socially isolated and avoided contact with others.  He denied 
having any hallucinations or delusional ideas.  

On mental status examination, the veteran was casually 
dressed and was generally pleasant and cooperative with 
appropriate flow and content of conversation.  He was 
oriented on all spheres and did not display any evidence of 
active hallucinations or delusions.  His attention and 
concentration were impaired and his memory and ability to 
recall recent events was slightly impaired.  His judgment was 
intact and there was no evidence of  looseness of 
associations, flight of ideations or pressured speech.  His 
fund of knowledge was appropriate for his educational level 
and background.  There were no obsessive thoughts or 
compulsive actions.  He was competent for VA purposes.  The 
diagnoses were major affective illness, depression and 
generalized anxiety disorder.  His highest level of adaptive 
functioning was 50 on the GAF scale. 

At a VA psychiatric examination conducted on May 23, 2000, 
the veteran reported that he was not doing well and felt 
depressed on an intermittent on and off basis.  He indicated 
that he needed a higher dosage of Valium to cope with his 
symptoms and the treating physician did authorize a slight 
increase in his dose.  On mental status examination he was 
calm and cooperative and fairly well related.  His mood was 
euthymic with appropriate affect and there was no evidence of 
thought disorder, delusional thinking or hallucinations and 
no suicidal or homicidal ideation.  The diagnosis was 
recurrent depression and his GAF score was 70.  

A VA outpatient treatment report dated September 27, 2000, 
shows that the veteran reported that he was doing fair with 
regard to his psychiatric illness and had problems sleeping.  
He lived by himself and tried to stay occupied by doing 
things around his house.  He also engaged in some hunting to 
keep busy.  On mental status examination, his mood was 
slightly anxious and there was no evidence of hallucinations 
or delusional thinking.  He denied having any homicidal or 
suicidal ideations.  The diagnosis was recurrent depression 
and his GAF score was 70. 

In an October 2000 written lay witness statement from the 
veteran's ex-spouse, she reported that with respect to the 
veteran's current symptomatology, his mental illness 
destroyed their marriage due to his mood swings, depression, 
suicidal ideation and inability to function socially.  

A VA outpatient treatment report dated March 15, 2001, shows 
that the veteran reported that he was doing fair with regard 
to his psychiatric illness.  He denied having any depressive 
symptoms and reported that his mood had settled down.  He 
denied having any homicidal or suicidal ideations.  The 
diagnosis was recurrent depression and his GAF score was 65. 

A VA outpatient treatment report dated July 13, 2001, shows 
that the veteran reported that he was doing okay with regard 
to his psychiatric illness.  He remained depressed at times 
but stated that he was trying to be more active.  He reported 
that he was a softball team and liked doing this activity.  
On mental status examination, his mood was euthymic and there 
was no evidence of hallucinations or delusional thinking.  He 
denied having any homicidal or suicidal ideations.  The 
diagnosis was recurrent depression and his GAF score was 60.  
He was deemed to have been stable on medications and was 
continued on Valium and Zoloft.

In an August 2001 written lay witness statement from the 
veteran's 15-year-old daughter, she reported that with 
respect to the veteran's current psychiatric symptomatology, 
he was very temperamental and subject to intense mood swings 
and she indicated that being around him was very difficult 
because of his mental illness.

In August 2001, the veteran and his ex-spouse appeared at the 
RO before the undersigned traveling Board Member to present 
oral testimony in support of his claim.  In pertinent part, 
the veteran testified that he most stayed at his home over 
the past two years as his psychiatric disorder had made him a 
social recluse.  He disliked being around crowds.  He 
reported that he was unable to handle the daily pressures of 
living and experienced enormous mood swings which adversely 
affected his relationship with his children.  His sleep was 
disturbed and his sleeping habits were irregular.  He and his 
ex-spouse testified that the veteran's psychiatric symptoms, 
especially his intense mood swings and his reclusive behavior 
and inability to participate in day to day household 
activities, were so overwhelming and problematic that they 
contributed to the failure of their marriage.  At the time of 
the hearing they had been divorced for five years.  The 
veteran and his spouse indicated that while he would not 
physically hurt people, he mood swings would occasionally 
erupt into explosive episodes in which he might throw 
furniture or objects.   The veteran reported that he did not 
believe that there was any kind of gainful work that he could 
engage in that would accommodate his psychiatric problems.  
In this regard, he stated that in the past summer he had 
attempted to get actively involved in his daughter's softball 
team but found himself unable to deal with the pressures 
associated with this activity.  At the hearing, he displayed 
problems concentrating his thoughts and was manifestly 
uncomfortable with having to be at the RO in the hearing room 
testifying before the presiding Board Member.

A private psychological evaluation conducted at Raleigh 
Psychiatric Services, Inc., in August 22, 2001 shows that 
clinical testing of the veteran obtained results deemed to be 
valid and revealed a profile reflecting extreme anxiety and 
extreme feelings of alienation, isolation, peculiarities of 
thought, anxieties and difficulties relating to other people 
and feelings of not being responsible for, or in control of 
his own life.  His symptoms included hearing strange voices 
which caused him to worry about his sanity.  He slept poorly, 
had trouble concentrating, felt tired much of the time, had a 
poor appetite, was easily frightened, felt that others were 
watching him reproachfully, felt isolated from others and 
felt that he lived in a world alone.  He did not like to 
initiate conversations, preferring others to take the lead 
and he did not make friends easily.  

A private psychiatric examination conducted at Raleigh 
Psychiatric Services, Inc., on September 13, 2001 (and 
incorporating the findings of the August 2001 psychological 
assessment), shows that the veteran reported living alone in 
total seclusion and being extremely depressed, with disturbed 
sleep, fleeting suicidal ideation and loss of appetite.  He 
stated that he would become extremely suspicious, paranoid 
and agitated.  He reported that he hallucinated that other 
persons were talking about him.  He did not belong to any 
social organizations or clubs.  He felt as if nobody cared 
for him including his physicians at VA.  He had no hobbies or 
interests.  He denied any excessive drinking habit or drug 
abuse.  He was diagnosed with generalized anxiety disorder 
which was chronic and moderate to moderately severe, with a 
history of major depression, recurrent, which was moderate to 
moderately severe with paranoid ideation (in partial 
remission).  His GAF score was 45 to 50.  The examining 
psychiatrist remarked that the veteran had not worked since 
1986 due to a combination of his physical and emotional 
problems which became worse under stress and which caused him 
to become rather guarded, suspicious and reclusive as a 
consequence.  He had shown considerable social and industrial 
impairment due to the aforementioned problems which further 
hampered his prospects of obtaining gainful employment.  He 
required continuous outpatient psychiatric treatment.  The 
examiner considered the veteran to be a poor candidate for 
vocational rehabilitation.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2001).

In the current appeal, the veteran's service-connected 
psychiatric disorder (rated under the Diagnostic Code for 
generalized anxiety disorder) has been evaluated by the RO 
following consideration of the old and new schedular criteria 
for rating psychoneurotic disorders, as contained in 
38 C.F.R. § 4.132, Diagnostic Code 9400 (pre-November 7, 
1996) and 38 C.F.R. § 4.130, Diagnostic Code 9400 (November 
7, 1996).  In this regard, the regulations were changed 
effective November 7, 1996.  Therefore, in the case at issue, 
the Board must also consider the applicability of the 
provisions of both the old and the new ratings schedule for 
evaluating generalized anxiety disorder and rate this 
psychiatric disability using the version of the regulations 
which are most favorable to his claim.  See Karnas v. 
Derwinski, 1 Vet. App 308 (1991).  However, because effective 
date rules under 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000) 
prohibit an award based on a liberalizing law or regulation 
for the period prior to the effective date of the law or 
regulation, the revised psychiatric rating criteria are not 
for application to the period from July 28, 1989 to November 
7, 1996.  See DeSousa v. Gober, 10 Vet. App. 461 (1997).

Prior to the revisions of November 7, 1996, the regulations 
for rating generalized anxiety disorder provided that a 50 
percent rating was warranted where the evidence shows that 
the veteran's ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and that reliability, flexibility, and efficiency levels are 
so reduced by reason of psychoneurotic symptoms as to result 
in considerable industrial impairment.  A 70 percent 
evaluation requires that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired and that psychoneurotic symptoms be of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating requires that the attitudes of all contacts except the 
most intimate be so adversely affected as to result in 
virtual isolation from the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9400.

Under the new criteria of the revised rating schedule for 
psychiatric disorders (implemented on November 7, 1996) the 
following criteria are applicable. 

A 50 percent evaluation is warranted where there is evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships. 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9400 (2001).

The veteran's disability picture is complicated by 
fluctuations in his symptoms and the presence of nonservice-
connected disabilities.  However, in assessing the medical 
reports showing changes in findings over the years, it is 
necessary to consider the entire disability picture and to 
attempt to achieve some stabilization in the ratings assigned 
for the disability.  38 C.F.R. § 3.344 (2001).  Furthermore, 
with regard to questions in which the evidence is 
contradictory, when the evidence for and against the 
veteran's claims is approximately in equipoise, doubt must be 
resolved in favor of the veteran.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001).

Despite the complications in the disability picture, it is 
clear the veteran has had a great deal of difficulty with 
employment for many years.  According to a private treatment 
report dated in October 1989, the veteran was found to be 
totally disabled.  In a report of psychological assessment 
dated in November 1989, it was noted that the veteran's 
nervous problem had increased in severity to the point that 
he was unable to work.  In December 1991, the Social Security 
Administration determined that the veteran was disabled as of 
September 1988, primarily as a result of multiple psychiatric 
symptoms, although some physical disabilities were also taken 
into account.  According to an August 1992 report of the 
Chief of Behavioral Sciences at a VA Medical Center, the 
veteran was found to be totally incapacitated.  Although more 
recent reports refer to some socializing by the veteran, he 
has not returned to work, and, as shown by the report of a VA 
examination of December 1999, his concentration remains 
impaired.  Psychiatric reports dated in August 2001 and 
September 2001 show that the veteran is a poor candidate for 
vocational rehabilitation.

In view of these reports, covering a period of many years, 
the veteran has been unable to obtain and retain gainful 
employment throughout the period from July 1989 to the 
present.  There have been variations in the severity of his 
disability, but when the entire body of evidence is taken 
into account with due consideration for the need to maintain 
stability in his ratings, a 100 percent rating is warranted 
for the entire period beginning in July 1989, based on the 
finding that he has been unable to obtain and retain 
employment.   


(3.)  Entitlement to an increased evaluation in excess of 10 
percent for a service-connected gastrointestinal disorder 
(diagnostically rated as irritable colon syndrome).

I. Factual Background

(The Board notes that this case is based on an appeal of a 
May 2000 RO decision which initially granted the veteran 
service connection for a gastrointestinal disorder as 
secondary to his service-connected psychiatric disorder, 
effective from July 28, 1989.  Consideration must therefore 
be given regarding whether the case warrants the assignment 
of separate ratings for his service-connected 
gastrointestinal disability for separate periods of time, 
from July 28, 1989, to the present, based on the facts found, 
a practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Therefore, the Board will 
limit its review of the pertinent evidence to only this time 
period.)

Private and VA medical records dated in September 1989 and 
November 1989 show that the veteran had peptic ulcer disease 
and that he used Mylanta and Zantac medication to treat his 
gastrointestinal complaints.  

The transcript of a May 1990 RO hearing shows that the 
veteran testified that he had a hiatal hernia of 17 years' 
duration which he treated with Zantac.  According to his 
testimony, the Zantac helped reduce his gastric symptoms.  
His spouse testified that the veteran experienced 
considerable problems with his stomach.  

A May 17, 1990 VA outpatient treatment report shows that the 
veteran was seeking a refill of his prescription for Zantac.

A June 4, 1990 VA outpatient treatment report shows that the 
veteran complained of abdominal pain.  His abdomen was soft 
on examination and without tenderness or rigidity.  He was 
diagnosed with rule out acute peptic ulcer and he was 
prescribed medication (Zantac) and a bland diet.

A September 27, 1990 VA outpatient treatment report shows 
that the veteran complained of having a very upset stomach 
and of being unable to eat food that day.  

A January 16, 1991 VA outpatient treatment report shows that 
the veteran appeared at the clinic to refill his prescription 
of Zantac for his chronic gastric symptoms.  

A March 19, 1991 VA outpatient treatment report shows that 
the veteran complained of constant stomach pain which was 
described as a burning sensation.  He reported that he had 
used up all of his prescription of Zantac.  There was no 
vomiting or gastrointestinal bleeding.  He was in no 
distress.  The assessment was rule out hiatal hernia.

An April 16, 1991 VA outpatient treatment report shows that 
the veteran complained of a persistent stomachache.  He 
denied that he was vomiting or had any gastrointestinal 
bleeding.  Examination of his abdomen revealed no rigidity or 
tenderness.  The assessment was hiatal hernia.

A June 7, 1991 VA outpatient treatment report shows that the 
veteran related a history of hiatal hernia and complained of 
persistent stomach problems and a burning sensation in his 
stomach for the past 2 - 3 days after having used up all of 
his stomach medication.  Examination of his abdomen was 
unremarkable.  The assessment was chronic stomach pain and 
that he was out of medication.  He was issued a prescription 
of Mylanta and Zantac.

An August 13, 1991 private psychiatric examination report 
incidentally noted that the veteran had a diagnosis of 
chronic peptic ulcer disease which he treated with Zantac.  
His abdomen was examined and found to be soft and nontender 
with no organomegaly or hernias.  

The transcript of a September 18, 1991 VA Central Office 
hearing shows that the veteran testified that he suffered 
from a chronic gastrointestinal disorder of over two decades' 
duration, diagnosed as peptic ulcer disease and manifested by 
persistent problems digesting food and gastric pain.  He 
stated that he was receiving the maximum dose of prescription 
medication for his problem but that he still continued to 
experience recurrent gastrointestinal pain and discomfort.  
He reported that his treating physicians had linked his 
gastrointestinal problems to his psychiatric disorder.

An October 21, 1991 private psychiatric examination report 
incidentally noted that the veteran had a diagnosis of 
chronic peptic ulcer disease.

An SSA decision dated in December 1991 shows that the SSA 
determined that the veteran was disabled as a result of a 
variety of physical and psychiatric disabilities, including 
complaints of stomach and digestive problems.  The SSA 
adjudicator determined that the veteran possessed the 
exertional capacity to perform medium work despite his 
physical impairments and that it was his disabled status was 
primarily due to his psychiatric disabilities.

A January 30, 1997 VA outpatient treatment report shows that 
the veteran's active medical problems at the time included a 
history of peptic ulcer disease and reflux disease.  The 
assessment was gastrointestinal reflux disease and he was 
noted to have been on a maintenance dose of Tagamet 
medication.  

A September 11, 1997 VA outpatient treatment report shows 
that the veteran stopped by the clinic on an unscheduled 
visit requesting a prescription of Mylanta.

A June 18, 1999 VA outpatient treatment report shows that the 
veteran telephoned the clinic requesting a refill of his 
Zantac prescription.

A June 25, 1999 VA treatment report shows that the veteran 
had active medical problems which included gastroesophageal 
reflux disease and complaints of occasional diarrhea but with 
no evidence of any infection.  He was diagnosed with possible 
diarrhea, may be irritable bowel syndrome.  Examination of 
his stool was normal.  A dietitian's consultation report 
shows that the veteran reported that he drank a lot of 
regular cola and that he used to prepare his food by baking 
it but now went back to frying his food.  He was advised to 
get more exercise, lose weight, eat more fruits and 
vegetables and avoid eating fried foods.  

A January 31, 2000 VA outpatient treatment report shows that 
the veteran had a diagnosis of gastroesophageal reflux 
disease controlled with Zantac.  A February  15, 2000 contact 
report shows that the veteran telephoned the VA medical 
center and complained that Zantac was not helping to relieve 
his symptoms and that he wanted to try Prilosec.  An order 
was obtained for him at the VA medical center pharmacy.  

The report of a VA gastrointestinal examination conducted on 
March 30, 2000 shows that the veteran complained of having 
onset of persistent diarrhea following his placement on 
Zoloft medication for his service-connected psychiatric 
disorder.   He used to have watery diarrhea five to six times 
per day, especially after eating.  He denied having nausea, 
vomiting or bloody bowel movements associated with diarrhea.  
He experienced occasional cramping pain in his lower abdomen.  
He used Loperamide which reduced his incidences of diarrhea 
to one or two episodes per day.  He also complained of 
persistent stomach problems but denied ever having been 
hospitalized for them.  He was taking Mylanta and Prevacid 
for his stomach symptoms.  Examination of his abdomen 
revealed marked tenderness in his epigastrium and right upper 
quadrant.  Bowel sounds were normal and active.  The 
diagnoses were chronic diarrhea secondary to Zoloft, possible 
irritable bowel syndrome and possible gastroesophageal reflux 
disease. No upper gastrointestinal (UGI) series was performed 
at the time.  He was described as being morbidly obese.

An upper gastrointestinal series was performed on the veteran 
at a private medical facility on July 18, 2000, in response 
to his complaints of chronic abdominal pain.  Pertinent 
findings obtained on examination revealed that the veteran 
had no bowel obstruction and that peristalsis throughout the 
length of his esophagus was normal.  There was no hiatal 
hernia observed.  Valsalva maneuvers did not elicit 
gastroesophageal reflux.  His esophageal and gastric mucosal 
patterns were normal and inspection of the duodenal bulb 
revealed no ulceration.  The impression was negative UGI 
series.

A July 19, 2000 VA outpatient treatment report shows that the 
veteran was diagnosed with gastroesophageal reflux disease 
and chronic diarrhea due to Zoloft.  

An August 30, 2000 VA outpatient treatment report shows that 
the veteran complained of experiencing a lot of diarrhea.  

A September 28, 2000 VA outpatient treatment report shows 
that the veteran complained of stomach pain.

At an August 17, 2001 RO hearing before the undersigned 
traveling Board Member, the veteran testified that he 
experienced diarrhea ever since being placed on psychotropic 
medication and also burning and painful gastrointestinal 
symptoms which would occur at anytime, primarily at night, 
and were not affected by his diet but rather were a direct 
consequence of his psychiatric disability due to stress and 
psychiatric medication.  He stated that he could live with 
the diarrhea but his primary complaints were persistent upper 
digestive tract symptoms which he contended to have had since 
his period of active service and which was worsened by his 
psychiatric problems.  He reported that he would experience a 
burning regurgitation of his gastric contents in which he 
would vomit "green gall" and have a burning sensation in 
his esophagus and experience a feeling of tenderness in his 
stomach.  He reported that he drank a half bottle of Mylanta 
every night to treat his symptoms.  The frequency of these 
symptoms was approximately three to four times per week. 


II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations is to be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The law provides that the basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2001).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and 
resulting disability, and above all, coordination of rating 
with impairment of function is expected in all cases.  38 
C.F.R. § 4.21 (2001).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The Board notes that the provisions of 38 C.F.R. § 4.114 set 
forth a variety of diagnostic codes that provide ratings 
greater than 10 percent for gastrointestinal disabilities and 
finds that the disability is best rated under Diagnostic Code 
7319 in view of the current medical evidence showing 
diagnoses of irritable bowel syndrome.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld as long as it is supported 
by explanation and evidence).  

Under Diagnostic Code 7319, a noncompensable rating is 
warranted for mild irritable colon syndrome, manifested by 
disturbances of bowel function with occasional episodes of 
abdominal distress.  A 10 percent rating is assigned when 
disability from irritable colon syndrome is moderate, with 
frequent episodes of bowel disturbance with abdominal 
distress.  A maximum schedular rating of 30 percent is in 
order when disability is severe, with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  The schedule does not 
contemplate a rating higher than 30 percent for a 
gastrointestinal disorder of the type for which the veteran 
is service-connected.  (The Board notes that effective May 
31, 2001, several amendments to the rating schedule contained 
in 38 C.F.R. § 4.114 were promulgated.  However, these 
changes affected only that part of the schedule which 
involved rating liver disabilities.  As such matters are not 
at issue in the current appeal, the Board will proceed with 
its adjudication of he claim.)

Applying the medical evidence to the applicable criteria for 
rating irritable colon syndrome over the time period in 
question, the Board finds that the veteran's recurrent 
digestive system symptomatology primarily affects his upper 
digestive tract.  At the present time, he is not service-
connected for these problems and the Board therefore cannot 
consider those upper digestive tract symptoms when rating his 
current claim.  

The evidence for the period from July 28, 1989 onward does 
not show treatment for complaints of diarrhea until June 25, 
1999, when a VA treatment report shows that the veteran's 
irritable bowel syndrome was manifested by only occasional 
diarrhea.  Thereafter, VA examination on March 30, 2000 shows 
that he reported onset of persistent diarrhea which occurred 
five to six times per day, especially after eating, with 
occasional cramping pain in his lower abdomen.  However, 
there was no nausea, vomiting or bloody bowel movements 
associated with the diarrhea.  Loperamide medication reduced 
his incidences of diarrhea to one or two episodes per day.  
On August 30, 2000 he complained of an elevated level of 
diarrhea symptoms.  On the whole, this evidence shows a 
disability picture which more closely approximates moderate 
impairment due to frequent episodes of bowel disturbance with 
abdominal distress.  The 10 percent rating currently assigned 
thus adequately reflects his present level of impairment due 
to irritable colon syndrome.  In view of the foregoing, the 
Board finds that the constellation of symptoms presented does 
not more nearly approximate the rating criteria for a 30 
percent rating for severe irritable colon syndrome under 
Diagnostic Code 7319.  See 38 C.F.R. § 4.7.  It follows that 
the appeal must be denied.  The evidence is not so evenly 
balanced as to raise doubt concerning any material issue.  
38 C.F.R. § 4.3 (2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board finds that a "staged" rating is not warranted in 
this case under Fenderson v. West because the 10 percent 
evaluation currently assigned is based on the most severe 
disability picture presented by the medical evidence 
associated with the record since July 28, 1989 (the effective 
date of the award for service connection for irritable colon 
syndrome) to the present time.  

Lastly, as there is no evidence of an exceptional or unusual 
disability picture that is attributable to the veteran's 
service-connected irritable colon syndrome, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards, the Board is 
not required to discuss the possible application of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2001).  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).



ORDER

An effective date prior to July 28, 1989, for the award of 
service connection for a psychiatric disorder is denied.

A 100 percent rating for generalized anxiety disorder for the 
period beginning July 28, 1989, is granted.

An initial evaluation in excess of 10 percent for irritable 
colon syndrome is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


